PER CURIAM.
The appellant who was the defendant below appeals a final judgment entered in an action upon a promissory note signed by the appellant. The point presented on appeal urges that the appellee-plaintiff “failed to carry his burden of proof by showing that he was entitled to judgment by the greater weight of the evidence.” We have reviewed the record in the light of the point presented and find the evidence sufficient. See Bodzo v. Harbour Associates, Ltd., Fla.App.1969, 219 So.2d 67.
Affirmed.